Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS AGREEMENT, effective as of May 28, 2012 (the “Effective Date”), is made by
and between Monster Worldwide, Inc., a Delaware corporation (the “Company”), and
Michael McGuinness (the “Executive”).

RECITALS:

A. The Company employs the Executive as its Senior Vice President, Chief
Accounting Officer ; and

B. The parties desire to amend and restate in its entirety the Executive’s
current employment agreement, dated as of July 14, 2008, as set forth below, and

C. The Executive desires to commit himself to serve the Company on the terms
herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such Person. For purposes of this
Section 1(a), “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended.

(b) “Annual Base Salary” shall have the meaning set forth in Section 5(a).

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Bonus” shall have the meaning set forth in Section 5(b).

(e) The Company shall have “Cause” to terminate the Executive’s employment upon:

(i) the Executive’s misconduct or gross negligence in the performance of his
duties hereunder, or his failure to attempt in good faith to carry out, or
comply with, in any material respect any lawful and reasonable directive of the
Board or the Chief Executive Officer or the Executive’s material violation of
the Company’s statement of corporate policy and/or code of conduct at any time
after such statement and code have been adopted by the Board and have been set
forth in writing and delivered to the Executive;

(ii) the Executive’s unlawful use (including being under the influence) of drugs
on the Company’s premises or while performing the Executive’s duties and
responsibilities;



--------------------------------------------------------------------------------

(iii) the Executive’s failure or refusal to reasonably cooperate with any
Company investigation or governmental/regulatory authority having jurisdiction
over the Executive and the Company;

(iv) the Executive’s material breach of this Agreement or of any of the rules,
regulations or policies or procedures of the Company;

(v) the Executive’s commission at any time in the performance of his duties
hereunder of any act of fraud, embezzlement, misappropriation of Company
property, moral turpitude or breach of fiduciary duty that could possibly have a
material adverse effect on the Company; or

(vi) the Executive’s indictment related to the commission of any criminal act.

No termination of the Executive’s employment hereunder by the Company for Cause
shall be effective as a termination for Cause unless the provisions of this
paragraph shall first have been complied with. The Executive shall be given
written notice stating in reasonable detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based. The
Executive shall have thirty (30) days after receipt of such notice to fully cure
any such alleged violation under clauses (i), (iii) or (iv) above. If he fails
to cure such alleged violation within such thirty (30)-day period, the
Executive’s employment shall, without further action by the Company, be
terminated for Cause at the end of such period. No opportunity to cure or
advance notice shall be required for a termination under clauses (ii), (v) or
(vi) above. For purposes hereof, no act or omission shall be deemed to be
“willful” if such act or omission was taken (or omitted) in the good faith
belief that such is in the best interests of, or not opposed to the best
interests of, the Company or if such act or omission resulted from the
Executive’s physical or mental incapacity.

(f) “Change in Control” shall occur when:

(i) any person or group acquires stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any person
or group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group is not considered to cause a Change in Control
of the Company. An increase in the percentage of stock owned by any person or
group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

(ii) any person or group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company;

 

2



--------------------------------------------------------------------------------

(iii) a majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

(iv) any person or group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (iv) as a result of a transfer to: (A) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock; (B) an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company; (C) a
person or group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or (D) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (C) above.

For the purposes of this Section 1(f), the term “person” shall mean an
individual, corporation, association, joint-stock company, business trust or
other similar organization, partnership, limited liability company, joint
venture, trust, unincorporated organization or government or agency,
instrumentality or political subdivision thereof. The term “group” shall have
the meaning set forth in Rule 13d-5 of the Securities Exchange Commission
(“SEC”), modified to the extent necessary to comply with Treasury Regulation
Section 1.409A-3(i)(5), or any successor thereto in effect at the time a
determination of whether a Change in Control has occurred is being made. If any
one person, or persons acting as a group, is considered to effectively control
the Company as described above, the acquisition of additional control by the
same person or persons is not considered to cause a Change in Control.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Committee” shall mean the Compensation Committee of the Board.

(i) “Common Stock” shall mean the $.01 par value common stock of the Company.

(j) “Company” shall, except as otherwise provided in Section 9, have the meaning
set forth in the preamble hereto.

(k) “Competitive Business” shall mean at any time during the Term and during the
12-month period immediately following the Date of Termination, any entity (which
term “entity” shall for purposes of this Section 1(k) include any subsidiaries,
parent entities or other Affiliates thereof) that, as of the Date of
Termination, competes with any of the businesses of the Company.

(l) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death; (ii) if the Executive’s
employment is terminated as a result of Disability, the date provided in
Section 6(a)(ii); and (iii) if the Executive’s employment is

 

3



--------------------------------------------------------------------------------

terminated pursuant to Sections 6(a)(iii) — (vii), the date specified in the
Notice of Termination (or if no such date is specified, the last day of the
Executive’s active employment with the Company), in each case provided in
accordance with this Agreement.

(m) “Disability” shall mean “Disabled” as such term is defined in Section
409A(a)(2)(C) of the Code.

(n) “Equity Incentive Plan” means the Company’s 2008 Equity Incentive Plan, as
amended from time to time (or any other equity based compensation plan or
agreement that may be adopted or entered into by the Company from time to time).

(o) “Executive” shall have the meaning set forth in the preamble hereto.

(p) The Executive shall have “Good Reason” to resign employment upon the
occurrence of any of the following without the Executive’s prior written
consent:

(i) failure of the Company to continue the Executive in the position of, and
with the title of, Senior Vice President, Chief Accounting Officer;

(ii) a material diminution or undue dilution in the nature or scope of the
Executive’s employment responsibilities, duties or authority, a material
interference with the discharge of the Executive’s responsibilities, duties or
authority or the assignment to the Executive of duties or responsibilities that
are materially and adversely inconsistent with his then position;

(iii) the Company’s material reduction of the Executive’s Annual Base Salary; or
any material reduction of any target incentive opportunity or employee benefits
that the Executive is eligible to receive under Section 5(b) or 5(e) of this
Agreement, respectively, other than an amendment, modification or termination of
an incentive compensation program or employee benefit that applies on a
non-discriminatory basis to similarly situated employees;

(iv) the Company’s material breach of this Agreement; or

(v) the cessation of the stock of the Company to be publicly traded on an
established securities market as a result of a Change in Control, unless the
Executive retains his title and position at the surviving publicly-traded
entity;

provided, however, that notwithstanding the foregoing the Executive may not
resign his employment for Good Reason unless: (A) the Executive provides the
Company with at least 30 days prior written notice of his intent to resign for
Good Reason (which notice is provided not later than the 90th day following the
date on which the Executive becomes aware of the occurrence of the event
constituting Good Reason), and (B) the Company does not remedy the alleged
violation(s) within such 30-day period; and, provided, further, that
notwithstanding the foregoing if the Executive is suspended pursuant to
Section 6(b), such suspension (and any corresponding diminution of the
Executive’s title, duties or compensation, or other change to the Executive’s
employment arrangements described hereunder) shall not, in and of itself, give
the Executive Good Reason to resign his employment.

 

4



--------------------------------------------------------------------------------

(q) “Intellectual Property” shall have the meaning set forth in Section 9(f).

(r) “Non-Compete Term” shall have the meaning set forth in Section 9(a).

(s) “Notice of Termination” shall have the meaning set forth in Section 6(b).

(t) “Option” shall mean an option to purchase Common Stock pursuant to the
Equity Incentive Plan, as amended from time to time (or any other equity based
compensation plan or agreement that may be adopted or entered into by the
Company from time to time).

(u) “Person” shall mean an individual, partnership, corporation, business trust,
limited-liability company, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(v) “Pro-Rata Bonus” shall have the meaning set forth in Section 7(d).

(w) “Release” shall have the meaning set forth in Section 7(b).

(x) “Restricted Stock” shall mean a share or shares of Common Stock granted to
the Executive pursuant to the Equity Incentive Plan, as amended from time to
time (or any other equity based compensation plan or agreement that may be
adopted or entered into by the Company from time to time).

(y) “Term” shall have the meaning set forth in Section 2.

(z) “Voting Stock” means all capital stock of the Company which by its terms may
be voted on all matters submitted to stockholders of the Company generally.

2. Employment. Subject to Section 6, the Company shall employ the Executive and
the Executive shall continue in the employ of the Company as an employee at will
pursuant to the terms of this Agreement, as may be amended (the “Term”).

3. Position and Duties. The Executive shall serve as Senior Vice President,
Chief Accounting Officer , with such duties and responsibilities with respect to
the Company and its Affiliates as the Company’s Chief Executive Officer (“CEO”)
or Board of Directors (the “Board”) shall reasonably direct. The Executive shall
serve without additional compensation as director and/or officer for such
Affiliates of the Company as the Board shall request consistent with Executive’s
position hereunder. The Executive shall faithfully, honestly and diligently
serve the interests of the Company; shall comply with such lawful employment,
workplace and other policies as the Company shall promulgate from time to time;
and shall devote substantially all of his business time, attention and efforts,
toward the performance of his duties under this Agreement. Notwithstanding the
foregoing, the Executive may manage his personal investments and be involved in
charitable and unremunerated professional activities (including serving on
charitable and professional boards), so long as such service does not materially
interfere with the performance of the Executive’s duties hereunder or violate
Section 9 hereof.

 

5



--------------------------------------------------------------------------------

4. Place of Performance. In connection with his employment during the Term, the
Executive shall be based at the Company’s offices in New York, New York, except
for necessary travel on the Company’s business.

5. Compensation and Related Matters.

(a) Annual Base Salary. At the commencement of the Term, the Executive shall
receive a base salary at a rate of $300,000 per annum (the “Annual Base
Salary”), paid in accordance with the Company’s general payroll practices for
executives, but no less frequently than monthly. The Company may, in its sole
discretion, review and adjust the rate of Annual Base Salary payable to the
Executive in effect from time to time; provided, however, that any such modified
rate shall thereafter be the rate of “Annual Base Salary” hereunder.

(b) Bonus. With respect to 2012 and each subsequent fiscal year during the Term
(or portion thereof), the Executive shall be eligible to receive a bonus (the
“Bonus”), as determined pursuant to the Company’s Executive Incentive Plan (or
any similar or successor plan) (collectively, the “Bonus Plan”), and based on
the Executive’s or the Company’s attainment of objective financial or other
operating criteria established by the Committee in its sole good faith
discretion. The Executive will be eligible for a target bonus opportunity of 75%
of the Executive’s Annual Base Salary. To receive a Bonus, Executive must be in
continuous employment with the Company through the date such bonus is paid. The
Bonus for each fiscal year shall be paid to the Executive no later than 75 days
following the completion of such fiscal year.

(c) Equity Awards. The Executive shall be eligible to be granted Restricted
Stock Units, Restricted Stock, Options and/or other equity compensation awards
at such time(s) and in such amount(s), and under such terms, as may be
determined by the Committee in its sole discretion. For the avoidance of doubt,
the Committee shall have complete and sole discretion as to whether to grant
awards (if any) under this Section 5(c).

(d) Benefits. The Executive (and his eligible dependents) shall be entitled to
receive such benefits (including, without limitation, fringe benefits and
perquisites) and to participate in such employee benefit plans, including life,
health and disability insurance policies and the Company’s Code Section 401(k)
plan, as are generally provided by the Company to its senior executives in
accordance with the terms of such plans, practices and programs of the Company,
as may be amended from time to time.

(e) Expenses. The Company shall reimburse the Executive for all reasonable and
necessary expenses incurred by the Executive in connection with the performance
of the Executive’s duties as an employee of the Company. Such reimbursement is
subject to the submission to the Company by the Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time and to such caps on reimbursements as the Company may
from time to time impose.

(f) Paid Time Off. The Company shall provide the Executive with Paid Time Off
(“PTO”) based on length of service with the Company in accordance with the
Company’s

 

6



--------------------------------------------------------------------------------

PTO plan, as amended from time to time. The daily accrual is the annual accrual
amount divided by the total days in a year. PTO encompasses vacation days,
personal days and sick days, including the waiting period for short term
disability coverage.

(g) Recoupment Policy. The Company may, from time to time, adopt and maintain a
policy regarding the recoupment of bonus or other incentive compensation (which
may include equity awards) in the event of certain enumerated events, including
a material restatement of the financial accounts of the Company. The Executive
agrees that (i) any payments of bonus or other incentive compensation hereunder
shall be subject to recoupment in accordance with any such policy from time to
time in effect, and (ii) in the event that bonus or other incentive compensation
is recouped under any such policy from time to time in effect, any severance pay
determined by reference to such recouped bonus or incentive compensation shall
automatically be adjusted and/or subject to recoupment to the amount that would
have applied had such recouped bonus or incentive compensation not been paid.

6. Termination. The Executive’s employment hereunder may be terminated by the
Company, on the one hand, or the Executive, on the other hand, as applicable,
without any breach of this Agreement only under the following circumstances:

(a) Terminations.

(i) Death. The Executive’s employment hereunder shall terminate upon his death.

(ii) Disability. In the event of the Executive’s Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment while he remains so disabled. However, the Company may not terminate
the Executive’s employment because of a Disability unless the Disability is
expected to be indefinite or for longer than the elimination period specified in
any long-term disability plan maintained by the Company. All such decisions
regarding the termination of Executive relating to a disability shall be made
consistent with the requirements of the Americans With Disabilities Act, as
amended, and applicable state law.

(iii) Cause. The Board may terminate the Executive’s employment hereunder for
Cause in accordance with the terms of Section 1(e) hereof.

(iv) Good Reason. The Executive may terminate his employment for Good Reason in
accordance with the terms of Section 1(p) hereof.

(v) Without Cause. The Company may terminate the Executive’s employment without
Cause upon 30 days written notice to the Executive.

(vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon 60 days written notice to the Company.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 6 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto indicating

 

7



--------------------------------------------------------------------------------

the specific termination provision in this Agreement relied upon, setting forth
in reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
specifying a Date of Termination in accordance with this Agreement (a “Notice of
Termination”); provided, the Company may suspend the Executive from his position
with full pay during any notice period. The Company may terminate the
Executive’s employment at any time after the Executive provides notice of
termination due to resignation pursuant to Section 6(a)(vi), and such
termination will be treated as a resignation under Section 6(a)(vi) for all
purposes of this Agreement.

(c) Upon the occurrence of any termination of the Executive’s employment with
the Company, the Executive shall and shall be deemed to have immediately
resigned from any and all boards, offices, committees and fiduciary positions on
or in which he is then serving at the request of the Company or any Affiliate
and, upon demand by the Company, shall promptly tender to the Company a written
resignation letter effecting the foregoing.

7. Severance Payments and Benefits.

(a) Termination for any Reason. In the event the Executive’s employment with the
Company is terminated for any reason, as soon as reasonably practicable after
such termination the Company shall pay the Executive (or his beneficiary in the
event of his death) (i) a lump sum equal to any unpaid Annual Base Salary that
has accrued as of the Date of Termination, (ii) any unreimbursed expenses due to
the Executive for which he has submitted acceptable supporting documentation,
(iii) an amount for any accrued but unused PTO time and (iv) any earned but
unpaid Bonus for any fiscal year of the Company completed prior to the date of
such termination. The Executive shall also be entitled to accrued, vested
benefits under the Company’s benefit plans and programs as provided therein. The
Executive shall be entitled to the cash severance payments described below only
as set forth herein, and the provisions of this Section 7 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program or arrangement maintained by the Company.

(b) Terminations without Cause or for Good Reason. Except as otherwise provided
by Section 7(c) with respect to certain terminations of employment after a
Change in Control, if the Executive’s employment is terminated by the Company
without Cause (pursuant to Section 6(a)(v)), or by the Executive for Good Reason
(pursuant to Section 6(a)(iv)), the Company shall (subject to the Executive’s
entering into (and not revoking) a General Release with the Company in
substantially the form attached hereto as Exhibit A (the “Release”)):

(i) Pay to the Executive as severance an amount equal to Executive’s then
current Annual Base Salary in equal monthly installments during the period
beginning on the Date of Termination and ending the first anniversary thereof;
provided, however, that no amount shall be payable on or following the date the
Executive first (A) breaches any of the covenants set forth in Sections 9(a) or
9(b) or (B) materially breaches any of the covenants set forth in Section 9(c)
or 9(f), which is not remedied (if remediable) within 30 days after receipt of
written notice from the Company specifying the breach;

(ii) Continue to provide, at the Company’s expense, the Executive (and his
eligible dependents) with the medical, dental and life insurance coverage in
which he

 

8



--------------------------------------------------------------------------------

(and/or his eligible dependents) was participating as of the Date of Termination
(at a level then in effect with respect to coverage and employee premiums) until
the first anniversary of the Date of Termination. Notwithstanding the foregoing,
no subsidy for medical or dental coverage described in the preceding sentence
shall apply to the extent the Company reasonably determines that providing such
subsidy would expose the Company (or any health plan thereof) to additional
taxes or penalties with respect to the provision of such benefits on a
discriminatory basis; and

(iii) Pay the Executive a Pro-Rata Bonus, as defined in Section 7(d), when
bonuses are paid for the year of termination.

(c) Certain Terminations after a Change in Control. If the Executive’s
employment is terminated by the Company without Cause (pursuant to
Section 6(a)(v)) or by the Executive for Good Reason (pursuant to
Section 6(a)(iv)) during the period commencing on and ending 12-months after, a
Change in Control, in any such case, the Company shall (subject to the
Executive’s entering into (and not revoking) the Release):

(i) Pay to the Executive an amount equal to the product of (A) the sum of his
then-current (i) Annual Base Salary and (ii) the greater of (1) the Bonus paid
or payable to Executive with respect to the fiscal year ending immediately prior
to the Date of Termination or (2) the Target Bonus for the year of termination,
and (B) one; payable in cash in a lump sum as soon as reasonably practicable
after such termination but in no event later than five (5) business days
thereafter;

(ii) Continue to provide, at the Company’s expense, the Executive (and his
eligible dependents) with the medical, dental and life insurance coverage in
which he (or his dependents) was participating as of the Date of Termination (at
a level then in effect with respect to coverage and employee premiums) for
twelve (12) months following the Date of Termination. Notwithstanding the
foregoing, no subsidy for medical or dental coverage described in the preceding
sentence shall apply to the extent the Company reasonably determines that
providing such subsidy would expose the Company (or any health plan thereof) to
additional taxes or penalties with respect to the provision of such benefits on
a discriminatory basis; and

(iii) Pay Executive a Pro-Rata Bonus, as defined in Section 7(d), when bonuses
are paid for the year of termination;

(iv) All Restricted Stock units, Options and other equity compensation awards
then held by the Executive shall become fully vested, free from restriction
and/or exercisable for the balance of their respective terms with respect to all
shares subject thereto; and

(v) Notwithstanding any other provision of this Agreement, the parties
acknowledge and agree that Sections 7(b) and 7(c) shall operate in the
alternative.

(d) Termination by Reason of Disability or Death. If the Executive’s employment
shall terminate by reason of his Disability (pursuant to Section 6(a)(ii)) or
death (pursuant to Section 6(a)(i)), then the Company shall pay to the Executive
(or Executive’s estate), when bonuses are paid for the year of termination, a
pro-rated amount of the Executive’s Bonus for the fiscal year in which the Date
of Termination occurs equal to the product of (i) the amount of the Bonus the
Executive would have otherwise earned had he been employed by the

 

9



--------------------------------------------------------------------------------

Company on the last day of the fiscal year in which the Date of Termination
occurs and (ii) the ratio of (A) the number of days elapsed during such fiscal
year prior to the Date of Termination to (B) 365 (the “Pro-Rata Bonus”), and
provide the Executive (and his eligible dependents), as applicable, with the
continued health coverage described in Section 7(b)(ii).

(e) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.

(f) No Mitigation/Set-Off. The Executive shall have no obligation to mitigate
any payments due hereunder. Any amounts earned by the Executive from other
employment shall not offset amounts due hereunder, except as provided in this
Section 7. The Company’s obligation to pay the Executive the amounts provided
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by the Executive to the Company or its affiliates, except (i) as provided
by Section 7 and/or (ii) for any specific, stated amounts owed by the Executive
to the Company, in which case set-off shall be made in a manner consistent with
the requirements of Code Section 409A.

8. Code Section 409A Compliance.

(a) Where Section 7 refers to the Executive’s termination of employment for
purposes of receiving any payment, whether such a termination has occurred will
be determined in accordance with Section 409A of the Internal Revenue Code and
Treasury Regulation Section 1.409A-1(h) (or any successor provisions).

(b) Where the Agreement requires the following payments to be made to the
Executive, the following rules shall apply, and any inconsistent provision is
superseded:

(i) To the extent that this Agreement requires that a payment shall be made upon
or as soon as reasonably practicable after an event (e.g., termination of
employment), such payment shall be made no later than 60 days after the
occurrence of such event (or, if earlier, within 2 1⁄2 months following the end
of the Executive’s taxable year in which such event occurs). The Executive may
not designate the year such payment.

(ii) To the extent that any payment in Section 7 is contingent upon the
Executive entering into a Release, the Executive shall sign and return the
separation and release agreement within the reasonable time period designated by
the Company, in order to assure that payment shall be made within the time
period set forth in paragraph (i) above, but not prior to expiration of any
period specified for revocation of the Release by the Executive. In the event
such 60 day period crosses calendar years, severance payments shall be made in
the later calendar year. Any payments that would otherwise be made during the
period for review and revocation of the Release will be made on the next
regularly scheduled payment date after such period ends.

(iii) To the extent that the Agreement provides for the reimbursement of
specified expenses incurred by the Executive, such reimbursement shall be made
in accordance with the provisions of the Agreement, but in no event later than
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred. The

 

10



--------------------------------------------------------------------------------

amount of expenses eligible for reimbursement or in-kind benefits provided by
the Company in any taxable year of the Executive shall not affect the amount of
expenses or in-kind benefits to be reimbursed or provided in any other year
(except in the case of maximum benefits to be provided under a medical
reimbursement arrangement, if applicable).

(iv) Bonus otherwise payable under the Agreement after the end of a bonus plan
performance period shall be paid within 2 1⁄2 months after the end of the fiscal
year of the Company to which such Bonus relates.

(c) Payments in respect of the Executive’s termination of employment under
Section 7 of the Agreement are designated as separate payments for purposes of
the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F) and the exemption for involuntary terminations
under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, (i) any payments that become vested as
a result of the Executive’s termination of employment under Section 7 that are
made on or before the 15th day of the third month of the calendar year following
the calendar year of the Executive’s termination of employment, and (ii) any
additional payments that are made on or before the last day of the second
calendar year following the year of the Executive’s termination of employment
and do not exceed the lesser of two times Base Salary or two times the limit
under Code Section 401(a)(17) then in effect, and (iii) the payment of medical
expenses within the applicable COBRA period, are exempt from the requirements of
Code Section 409A.

(d) If the Executive is designated as a “specified employee” within the meaning
of Code Section 409A (and Company is publicly traded on any securities market),
to the extent that any deferred compensation payments to be made during the
first six month period following Executive’s termination of employment exceed
such exempt amounts, the payments shall be withheld and the amount of the
payments withheld will be paid in a lump sum, without interest, during the
seventh month after Executive’s termination; provided, however, that if the
Executive dies prior to the expiration of such six month period, payment to the
Executive’s beneficiary shall be made as soon as practicable following the
Executive’s death. The Company shall identify in writing delivered to the
Executive any payments it reasonably determines are subject to delay under this
Section 8(d).

(e) In no event shall the Company have any liability or obligation with respect
to taxes for which the Executive may become liable as a result of the
application of Code Section 409A.

9. Certain Restrictive Covenants.

(a) The Executive shall not, at any time during the Term or during the 12-month
period following the Date of Termination (the “Non-Compete Term”) without the
Board’s prior written consent, as described below, directly or indirectly engage
in, have any equity interest in, or manage or operate (whether as a director,
officer, employee, agent, representative, security holder, consultant or
otherwise) any Competitive Business; provided, however, that: (i) the Executive
shall be permitted to acquire a passive stock or equity interest in such a
Competitive Business provided the stock or other equity interest acquired is not
more than five percent (5%) of the outstanding interest in such a Competitive
Business; (ii) the Executive shall

 

11



--------------------------------------------------------------------------------

be permitted to acquire any investment through a mutual fund, private equity
fund or other pooled account that is not controlled by the Executive and in
which he has less than a five percent (5%) interest; or (iii) the Executive may
provide services to a subsidiary, division or Affiliate of a Competitive
Business if such subsidiary, division or Affiliate is not itself engaged in a
Competitive Business and the Executive does not provide services to, or have any
responsibilities regarding, the Competitive Business. At any time during the
Non-Compete Term following the Date of Termination, the Executive may request in
writing directed to the CEO that the Company consent to the Executive’s direct
or indirect engagement in, ownership of equity interest in, or management or
operation of (whether as a director, officer, employee, agent, representative,
security holder, consultant or otherwise) any Competitive Business, which
request the Company shall consider in good faith, but with regard to the best
interests of the Company.

(b) During the 12 month period following the Date of Termination, the Executive
shall not, directly or indirectly (i) recruit, hire or otherwise solicit any
person employed by the Company, its subsidiaries, or any of their respective
Affiliates as of the Termination Date; (ii) recruit, hire or otherwise solicit
for employment any person known by the Executive (after reasonable inquiry) to
be employed at the time by the Company, its subsidiaries, or any of their
respective Affiliates as of the date of the solicitation; or (iii) recruit or
otherwise solicit or induce any non-clerical employee, director, consultant,
wholesale customer, vendor, supplier, lessor or lessee of the Company to
terminate his or its employment or arrangement with the Company or otherwise
change its relationship with the Company; provided, however, that nothing in
this Section 9(b) shall prohibit the Executive from providing employment,
personal or other references for any such Person or from general advertising for
employees by the Executive or any Person of which the Executive is an employee
or Affiliate.

(c) Except as the Executive deems necessary (or, in good faith, desirable) to be
disclosed in connection with the performance of the Executive’s duties as an
active employee of the Company hereunder, or as specifically set forth in this
Section 9, the Executive shall, in perpetuity, maintain in confidence and shall
not directly, indirectly or otherwise, use, disseminate, disclose or publish, or
use for his benefit or the benefit of any person, firm, corporation or other
entity any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, business plans, designs, marketing or other business
strategies, compensation paid to employees or other terms of employment, or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets. Notwithstanding
anything herein to the contrary, nothing shall prohibit the Executive from
disclosing any information (i) that is generally known by the public (unless
such knowledge occurs as a result of the Executive’s breach of any portion of
this Section 9(c)); (ii) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, provided that, unless otherwise prohibited
by law and provided such information is not related to any illegal activities of
the Company or any of its subsidiaries, the Executive shall provide the Company
with prompt notice of any such requested

 

12



--------------------------------------------------------------------------------

or required disclosure and shall reasonably cooperate with the Company in any
effort by the Company to prevent or otherwise contest such disclosure; or
(iii) with respect to any other litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).

(d) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, designs, marketing or other business strategies,
products or processes, provided that the Executive may retain (i) papers and
other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books; (ii) information showing his compensation or relating to
reimbursement of expenses; (iii) information that he reasonably believes may be
needed for tax purposes; (iv) copies of plans, programs and agreements relating
to his employment, or termination thereof, with the Company; and (v) copies of
minutes, presentation materials and personal notes from any meeting of the
Board, or any committee thereof, while he was a member of the Board.

(e) The Executive shall reasonably cooperate with and assist the Company and its
counsel at any time and in any manner reasonably required by the Company or its
counsel (with due regard for the Executive’s other commitments if he is not
employed by the Company) in connection with any investigation conducted by or on
behalf of the Company or any litigation or other legal process affecting the
Company of which the Executive has knowledge as a result of his employment with
the Company (other than any litigation with respect to this Agreement). In any
event, (i) in any matter subject to this Section 9(e), the Executive shall not
be required to act against the best interests of any new employer or new
business venture in which he is a partner or active participant and (ii) any
request for such cooperation shall take into account (A) the significance of the
matters at issue in the litigation, arbitration, proceeding or investigation and
(B) the Executive’s other personal and business commitments. The Company agrees
to provide the Executive reasonable notice in the event his assistance is
required. The Company will reimburse the Executive for all reasonable expenses
and costs he may incur as a result of providing such assistance, including lost
wages (except during any period Executive may be receiving severance payments
from the Company), travel costs and legal fees, provided that the Company’s
General Counsel believes such separate representation is warranted, and the
Company approves the selection of counsel. The Executive’s entitlement to
reimbursement of expenses, including legal fees pursuant to this Section 9(e),
shall in no way affect the Executive’s rights to be indemnified and/or advanced
expenses in accordance with the Company’s corporate documents, insurance
policies and/or in accordance with this Agreement.

(f) The Executive shall not disparage the Company, any of its products or
practices, or any of its directors, officers, or employees, whether orally, in
writing or otherwise, at any time. The Company’s Senior Management and Board
shall not disparage the Executive, whether orally, in writing or otherwise, at
any time. Notwithstanding the foregoing: nothing in this Section 9(f) shall
(i) limit the ability of the Company or the Executive, as applicable, to

 

13



--------------------------------------------------------------------------------

provide truthful testimony as required by law or any judicial or administrative
process, or (ii) prevent the Company from (A) responding publicly to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statement or (B) prevent any Person from making
any truthful statement to the extent necessary in any litigation, arbitration or
mediation proceeding involving this Agreement, including, but not limited to,
the enforcement of this Agreement. In no event shall any termination of the
Executive’s employment by the Company or the Executive for any reason constitute
disparagement for purposes of this Section 9(f).

(g) The Executive agrees that all strategies, methods, processes, techniques,
marketing plans, merchandising schemes, themes, layouts, mechanicals, trade
secrets, copyrights, trademarks, patents, ideas, specifications and other
material or work product (“Intellectual Property”) that the Executive creates,
develops or assembles in connection with his employment hereunder shall become
the permanent and exclusive property of the Company to be used in any manner it
sees fit, in its sole discretion. The Executive shall not communicate to the
Company any ideas, concepts, or other intellectual property of any kind (other
than that required in his capacity as an officer of the Company) which (i) were
earlier communicated to the Executive in confidence by any third party as
proprietary information, or (ii) the Executive knows or has reason to know is
the proprietary information of any third party. The Company and the Executive
mutually agree that all Intellectual Property and work product created in
connection with this Agreement, which is subject to copyright, shall be deemed
to be “work made for hire,” and that all rights to copyrights shall be vested in
the Company. If for any reason the Company cannot be deemed to have commissioned
“work made for hire,” and its rights to copyright are thereby in doubt, then the
Executive agrees not to claim to be the proprietor of the work prepared for the
Company, and to irrevocably assign to the Company, at the Company’s expense, all
rights in the copyright of the work prepared for the Company.

(h) The Company and the Executive expressly acknowledge and agree that the
agreements and covenants contained in this Section 9 are reasonable. In the
event, however, that any agreement or covenant contained in this Section 9 shall
be determined by any court of competent jurisdiction or arbitrator to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it will be interpreted to extend only over the maximum period of
time for which it may be enforceable, and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court or
arbitrator in such action.

(i) As used in this Section 9, the term “Company” shall include the Company and
any of its direct or indirect subsidiaries within the meaning of Code
Section 424(f).

(j) Any limitation on the Executive’s activities or any forfeiture of benefits,
equity or compensation based on violation of limitations on the Executive’s
activities shall not be based on any limitation that is any broader than those
set forth in this Section 9.

10. Specific Performance. It is recognized and acknowledged by the Executive and
the Company that a breach by such Person of such Person’s covenants contained in
Section 9 will cause irreparable damage to the Company or the Executive, as
applicable, and its or his

 

14



--------------------------------------------------------------------------------

goodwill or reputation, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the parties agree that in the event a party breaches
any covenant contained in Section 9, in addition to any other remedy which may
be available at law or in equity (or under any other agreement between the
Company and the Executive), the other party will be entitled to specific
performance and injunctive relief.

11. Purchases and Sales of the Company’s Securities. The Executive agrees to use
his reasonable best efforts to comply in all respects with the Company’s
applicable written policies regarding the purchase and sale of the Company’s
securities by employees, as such written policies may be amended from time to
time and disclosed to the Executive. In particular, and without limitation, the
Executive agrees that he shall not purchase or sell Company securities while an
employee during any “trading blackout period” as may be determined by the
Company and set forth in the Company’s applicable written policies from time to
time.

12. Cooperation Regarding Insurance. The Company and/or any of its subsidiaries,
divisions or Affiliates may, from time to time, apply for and obtain, for its or
their benefit and at its or their sole expense, key man life, health, accident,
disability, or other insurance upon the Executive, in any amounts that it or
they may deem necessary or desirable to protect its or their respective
interests, and the Executive agrees to reasonably cooperate with and assist the
Company or any such subsidiary, division or Affiliate in obtaining any and all
such insurance by submitting to all reasonable medical examinations, if any, and
by filling out, executing and delivering any and all insurance applications and
other instruments as may be reasonably necessary to obtain such insurance.

13. Representations.

(a) The Executive hereby represents and warrants, to the best of his knowledge,
that he is not a party to or bound by any agreement, arrangement or
understanding, written or otherwise, which prohibits or in any manner restricts
his ability to enter into and fulfill his obligations under this Agreement
(other than confidentiality obligations with any of the Executive’s prior
employers). The parties acknowledge and agree that the Executive shall not use
or disclose, or be permitted to use or disclose, any confidential or proprietary
information belonging to any prior employer in connection with the performance
of his duties under this Agreement.

(b) The Company represents and warrants that (i) it is fully authorized to enter
into this Agreement and perform its obligations; (ii) the execution, delivery
and performance of this Agreement by it does not and will not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which it is a party or by which it is bound;
and (iii) upon the execution and delivery of this Agreement by the parties, this
Agreement shall be a valid and binding obligation of the Company, enforceable
against it in accordance with its terms.

14. Delegation and Assignment. The Executive shall not delegate his employment
obligations under this Agreement to any other person. The Company may not assign
any of its obligations hereunder other than to any entity that acquires (by
purchase, merger or otherwise)

 

15



--------------------------------------------------------------------------------

all or substantially all of the Voting Stock or assets of the Company, provided
such acquirer promptly assumes all of the obligations hereunder of the Company
in a writing delivered to the Executive. In the event of the Executive’s death
while he is receiving severance hereunder, the remainder shall be paid to his
estate. In the event of a merger or other combination, or the sale or
liquidation of business and assets, the Company shall use its reasonable best
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.

15. Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three (3) days after being sent via U.S. certified mail, return
receipt requested; or (c) one (1) day after being sent via by overnight courier,
in each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:

If to the Company:

Monster Worldwide, Inc.

622 Third Avenue

New York, New York 10017

Attn: General Counsel

with a copy to:

Seyfarth Shaw LLP

620 Eighth Avenue, 31st Floor

New York, NY 10018

Attn: Robert Nobile, Esq.

If to the Executive: to him at the most recent address in the Company’s records.

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.

16. Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, permitted assigns.

17. Entire Agreement. This Agreement and any indemnification agreement between
the Executive and the Company constitute the entire agreement between the
parties with respect to the subject matter described in this Agreement and
supersedes all prior agreements, understandings and arrangements, both oral and
written, between the parties with respect to such subject matter. This Agreement
may not be modified, amended, altered or rescinded in any manner, except by
written instrument signed by both of the parties hereto; provided, however, that
the waiver by either party of a breach or compliance with any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or compliance.

 

16



--------------------------------------------------------------------------------

18. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement; provided, however, that subsequent to the severing of such
provision from this Agreement, the parties shall negotiate in good faith to
amend this Agreement to contain an enforceable provision (if at all possible)
representing the intent of the parties with respect to such severed provision.

19. Dispute Resolution and Arbitration. In the event that any dispute arises
between the Company and the Executive regarding or relating to this Agreement
and/or any aspect of the Executive’s employment relationship with the Company,
AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties consent to resolve
such dispute through mandatory arbitration in New York City under the then
prevailing rules of the Judicial Arbitration and Mediation Services (“JAMS”),
before a single arbitrator mutually agreed to by the parties, or, if an
arbitrator has not been agreed upon by the 60th day of the demand for
arbitration by either party, appointed by JAMS. The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction. Notwithstanding the foregoing, however, should adequate
grounds exist for seeking immediate injunctive or immediate equitable relief,
any party may seek and obtain such relief in a court of competent jurisdiction
as set forth herein. The parties hereby consent to the exclusive jurisdiction in
the state and Federal courts of or in the State of New York for purposes of
seeking such injunctive or equitable relief as set forth above. The parties
acknowledge and agree that, in connection with any such arbitration and
regardless of outcome, (a) each party shall pay all of its own costs and
expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be borne equally among the parties. Notwithstanding the
foregoing, the arbitrator may cause the losing party to pay to the winning party
(each as determined by the arbitrator consistent with its decision on the merits
of the arbitration) an amount equal to any reasonable out-of-pocket costs and
expenses incurred by the winning party with respect to such arbitration (as may
be equitably determined by the arbitrator).

20. Choice of Law. The Executive and the Company intend and hereby acknowledge
that jurisdiction over disputes with regard to this Agreement, and over all
aspects of the relationship between the parties hereto, shall be governed by the
laws of the State of New York without giving effect to its rules governing
conflicts of laws.

21. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.

22. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. If

 

17



--------------------------------------------------------------------------------

any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail, unless the parties otherwise agree with specific reference
to this Section 22.

23. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile or pdf, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

24. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold pursuant to
applicable law. The Company shall be entitled to rely on an opinion of counsel
if any questions as to the amount or requirement of withholding shall arise.

25. Survivorship. Except as otherwise expressly set forth in this Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

MONSTER WORLDWIDE, INC.

/s/ Lise Poulos

By:   Lise Poulos Its:   Executive Vice President   Chief Administrative Officer
EXECUTIVE

/s/ Michael McGuinness

Michael McGuinness

 

18



--------------------------------------------------------------------------------

EXHIBIT A

General Release

IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, dated as of May 28, 2012, (the “Agreement”) by and
between Michael McGuinness (the “Executive”) and Monster Worldwide, Inc. (the
“Company”), the Executive on behalf of himself and his heirs, executors,
administrators, and assigns, releases and discharges the Company and its past
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors, employees, agents, and/or
owners, and their respective successors, and assigns and any other person or
entity claimed to be jointly or severally liable with the Company or any of the
aforementioned persons or entities (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
including without limitation, any and all matters relating to the Executive’s
employment by the Company and the cessation thereof, and any and all matters
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the New York State and New York City Human Rights Laws, the New York Labor Laws,
and any other equivalent or similar federal, state, or local statute; provided,
however, that the Executive does not release or discharge the Released Parties
from any of the Company’s obligations to him under the Agreement, any vested
benefit the Executive may be due under a tax qualified plan sponsored or
maintained by the Company, Executive’s right to challenge the validity of this
Release under the ADEA, or Executive’s right to file an administrative charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or a
state fair employment agency. Executive agrees, however, that should he file a
claim with the EEOC or a state agency, he waives his right to monetary or any
other form of recovery or relief in connection with any claims he may file or
which may be filed on his behalf by a third party. It is understood that nothing
in this general release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.

The Executive represents and warrants that he fully understands the terms of
this general release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

19



--------------------------------------------------------------------------------

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding except as specifically set forth herein. The Executive
shall not accept any relief obtained on his behalf by any government agency,
private party, class, or otherwise with respect to any claims covered by this
General Release.

The Executive may take twenty-one (21) days to consider whether to execute this
General Release. Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the office of the Company’s Corporate Secretary,
which must be sent by email, by messenger, or by regular mail, postmarked during
this seven (7) day period. If no receipt of such notice of revocation is duly
received, this General Release shall become binding and effective.

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

Dated:                    

 

20